 



Exhibit 10.1

 

[tlogo.jpg]

 

February 4, 2016

 

Rob Krolik

140 New Montgomery, 9th Floor

San Francisco, CA 94105

 

Re:Terms of Transition

 

Dear Rob:

 

As we discussed, this letter agreement (the “Agreement”) between you and Yelp
Inc. (“Yelp” or the “Company”) sets forth the terms of your mutually agreed-upon
transition from Yelp.

 

1.Transition Period. Your regular employment as the Company’s Chief Financial
Officer will continue through the earlier of the start date of your successor in
that role or December 15, 2016 (the “Regular End Date”). After that date, you
agree to make yourself available, as requested by Yelp from time to time, in an
advisory capacity (the “Transition Period”). You will remain a full-time
employee during the Transition Period, which will end on the earlier of (a) the
date you begin providing similar executive management services (whether as
employee, consultant or otherwise) to another business or entity or (b) December
15, 2016. The actual last day of your employment with Yelp is your “Separation
Date,” and is intended to be the date when your Transition Period ends, but may
be an earlier date if your employment is terminated pursuant to paragraph 6
below. You agree to notify the Company promptly of your agreement to provide
services to another business or entity.

 

2.Compensation. You will continue to be paid your current base salary ($325,000
annualized) through the Separation Date. However, you agree that, after the
Regular End Date, you will cease accruing paid time off (“PTO”) and earning any
additional benefits except as may be expressly set forth in this Agreement or as
required by law. Yelp will pay you any PTO that you accrue through the Regular
End Date, and compensation that you earn through the Separation Date, subject to
Yelp’s standard payroll practices.

 

In addition, you will be entitled to an additional payment equal to your monthly
base salary multiplied by the number of full calendar months after July 31, 2016
that the Regular End Date occurs. This amount will be paid to you in a lump sum
within three (3) weeks after the Regular End Date.

 

3.Severance Payment. If you (a) sign, date and return to Yelp the Release
attached hereto as Exhibit A on or within seven (7) days after the Separation
Date, and (b) you fully comply with your obligations under this Agreement, Yelp
will pay you cash severance in the amount of $13,500, less applicable payroll
deductions and withholdings (the “Severance Payment”). The Severance Payment
will be paid to you in a lump sum within three (3) weeks after Yelp receives
your signed copy of the Release and in any case on or before March 15, 2017.

 

4.Equity Awards. Yelp will recommend that its board of directors (or a committee
thereof) grant you Restricted Stock Units covering 30,000 shares of Yelp’s Class
A common stock (the “RSUs”). One quarter of the RSUs will vest on each of
February 20, 2016, May 20, 2016, August 20, 2016 and November 20, 2016, provided
that (a) you remain an employee of the Company as of each vesting date that
occurs prior to the Regular End Date and (b) your employment has not terminated
pursuant to paragraph six (6) of this Agreement as of each vesting date that
occurs thereafter. The RSUs will also be subject to the terms of Yelp’s stock
plan and a separate Restricted Stock Unit Agreement between you and Yelp. All
other awards you have been granted under the Company’s equity plans will
continue to be governed by the terms of your operative agreements with Yelp and
the applicable equity plans.

 



Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



 

 

 

 

[tlogo.jpg]

 

5.Benefits. Your group health insurance coverage will remain in effect until the
last day of the month in which the Separation Date occurs.

 

6.Termination. The Transition Period (and your employment) may be terminated at
any time if (a) you resign for any reason other than to begin providing services
to another business or entity as described in paragraph 1(a) of this Agreement,
or (b) Yelp terminates your employment due to your (i) material breach of Yelp
policy or procedure or other misconduct, (ii) material breach of any written
agreement with Yelp, including, but not limited to, this Agreement, or (iii)
failure to perform your job duties as assigned to you in a timely and
satisfactory manner during the Transition Period. In the event of an Early
Termination, you will receive no further compensation or benefits from Yelp
other than as expressly provided herein or as required by applicable law.
Nothing in this Agreement is intended to affect the at-will status of your
employment with Yelp.

 

7.Subsidiary and Affiliate Positions. Your signature below constitutes your
resignation as an officer and director of all subsidiaries and affiliates of
Yelp that you hold as a result of your service as Chief Financial Officer. Such
resignation will be effective as of the Regular End Date, and you agree that you
will take any and all actions necessary to ensure an orderly transition of such
positions.

 

8.Proprietary Information Obligations. You acknowledge and reaffirm your
obligation to comply with the Confidentiality and Inventions Assignment
Agreement you signed as a condition of your employment with Yelp.

 

9.Non-Disparagement. You agree that you will not take any actions that could be
reasonably expected to disrupt Yelp’s client/user base or business, or tarnish
Yelp’s reputation, including, but not limited to, making statements about Yelp
or any of its subsidiaries, affiliates, current or former officers, directors,
clients, users, products or services — including statements about your role at
Yelp or your mutually agreed upon departure from Yelp — to any person orally or
in writing that would tend to lessen his/her/its integrity, quality, standing,
stature or reputation in the eyes of an ordinary citizen, except for truthful
statements that are required by law. Yelp agrees (through its officers and
directors) not to disparage you in any manner that could reasonably be expected
to harm your business or professional reputation, except for truthful statements
that are required by law.

 

10.Executive Severance Benefit Plan. You agree that the benefits set forth in
this Agreement replace in their entirety any benefits you may now or in the
future be entitled to under the Company’s Executive Severance Benefits Plan
established effective January 6, 2012 (the “Severance Plan”), and you waive all
rights thereunder.

 

11.Section 409A. The severance benefits under this Agreement are intended to
satisfy an exemption from application of section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations and other guidance thereunder and
any state law of similar effect (collectively, “Section 409A”), including, but
not limited to, the exemption provided under Treasury Regulations Section
1.409A-1(b)(4), and this Agreement and any definitions herein will be construed
to the greatest extent possible to be consistent with those exemptions. However,
if such exemptions are not available and you are, upon your separation from
service under Section 409A, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payment shall be
delayed until the earlier of (a) six (6) months and one day after your
separation from service or (b) your death.

 

12.Release of Claims.

 

a.General Release. You hereby generally and completely release Yelp and its
predecessors, successors, affiliates, parent and subsidiary entities, as well as
each of their current and former directors, officers, employees, shareholders,
partners, agents, attorneys, insurers, affiliates and assigns (collectively, the
“Released Parties”) of and from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct or omissions that occurred prior to or on the date that you sign
this Agreement (collectively, the “Released Claims”).

 



Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



 

 

 

 

[tlogo.jpg]

 

b.Scope of Release. The Released Claims include, but are not limited to: (i) all
claims arising out of or in any way related to your employment with Yelp, or the
termination of that employment; (ii) all claims related to your compensation and
benefits from Yelp, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options,
restricted stock units or any other ownership interests in Yelp; (iii) all
claims for breach of contract, wrongful termination and breach of the implied
covenant of good faith and fair dealing; (iv) all tort claims, including,
without limitation, claims for fraud, defamation, emotional distress and
discharge in violation of public policy; and (v) all federal, state and local
statutory claims, including, without limitation, claims for discrimination,
harassment, retaliation, privacy, attorneys’ fees, or other claims arising under
the federal Civil Rights Act of 1964, the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (the
“ADEA”), the federal National Labor Relations Act of 1935, the federal Family
and Medical Leave Act, the federal Fair Credit Reporting Act, the federal
Employee Retirement Income Security Act, the California Investigative Consumer
Reporting Agencies Act, the California Labor Code, the California Civil Code,
the California Business and Professions Code, the California Fair Employment and
Housing Act, the California Family Rights Act, the Wage Orders of the California
Industrial Welfare Commission, in each case as amended, and, in each case,
similar laws in other jurisdictions. If, notwithstanding the above, you are
awarded any money or other relief under such a claim, you hereby assign the
money or other relief to Yelp.

 

c.Excluded Claims. Notwithstanding the foregoing, the following are not included
in the Released Claims (collectively, the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with Yelp to which you are a party, the certificate of incorporation
and bylaws of Yelp, or under applicable law; (ii) any rights that are not
waivable as a matter of law; and (iii) any rights you have under this Agreement.
In addition, nothing in this Agreement prevents you from filing, cooperating
with or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor or the California Department of Fair
Employment and Housing, except that you hereby waive your right to any monetary
benefits in connection with any such claim, charge or proceeding with regard to
any claim released herein.

 

d.ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (“ADEA Waiver”), and that
the benefits given under this Agreement for the ADEA Waiver are in addition to
anything of value to which you were already entitled. You further acknowledge
that you have been advised by this writing, as required by the ADEA, that: (i)
your ADEA Waiver does not apply to any rights or claims that may arise after the
date you sign this Agreement; (ii) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (iii)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign this Agreement earlier); (iv) you have seven (7) days
following the date you sign this Agreement to revoke the Agreement by providing
written notice to Yelp; and (v) this Agreement will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after you sign this Agreement (the “Effective Date”).

 

13.Section 1542 Waiver. In giving the releases herein, which include claims that
may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows:

 



Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



 

 

 

 

[tlogo.jpg]

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of claims herein, including, but not limited to, your release of
unknown claims.

 

14.Representations. You hereby represent that (a) you have been paid all
compensation owed and for all hours worked, and, as to any further alleged
wages, you agree that there is a good-faith dispute as to whether such wages are
due, and based on this good-faith dispute, you release and waive any and all
further claims regarding unpaid wages and any corresponding penalties, interest
or attorneys’ fees, in exchange for the benefits provided by this Agreement; (b)
you have received all the leave and leave benefits and protections for which you
are eligible, pursuant to the Family and Medical Leave Act, the California
Family Rights Act or otherwise; and (c) have not suffered any on-the-job injury
for which you have not already filed a workers’ compensation claim.

 

15.Dispute Resolution. Any dispute, claim or controversy of whatever nature
arising out of or relating to this Agreement (including any other agreement(s)
contemplated hereunder), including, without limitation, any action or claim
based on tort, contract or statute, or concerning the interpretation,
performance or execution of this Agreement, will be resolved by confidential,
final and binding arbitration administered by Judicial Arbitration and Mediation
Services, Inc. (“JAMS”), in San Francisco, California, before a single
arbitrator, in accordance with JAMS’ then-applicable arbitration rules. You
acknowledge that by agreeing to this arbitration procedure, you and Yelp waive
the right to resolve any such dispute, claim or demand through a trial by jury
or judge or by administrative proceeding. You will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator will:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award and the arbitrator’s
essential findings and conclusions on which the award is based. Yelp will bear
all JAMS fees for the arbitration. Nothing in this Agreement will prevent any of
the parties from obtaining injunctive relief in court if necessary to prevent
irreparable harm pending the conclusion of any arbitration. Any awards or orders
in such arbitrations may be entered and enforced as judgments in any court of
competent jurisdiction.

 

16.Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and Yelp with regard to its
subject matter. It is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and it supersedes any other such promises, warranties or representations
(including your employment offer letter and the Severance Plan). This Agreement
may not be modified or amended except in a writing signed by both you and a duly
authorized officer of Yelp. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and Yelp, and inure to the
benefit of both you and Yelp, their heirs, successors and assigns. If any
provision of this Agreement is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of this
Agreement and the provision in question will be modified so as to be rendered
enforceable to the fullest extent permitted by law. This Agreement will be
deemed to have been entered into and will be construed and enforced in
accordance with the laws of the State of Delaware, without regard to conflict of
laws principles. Any ambiguity in this Agreement will not be construed against
either party as the drafter. Any waiver of a breach of this Agreement must be in
writing to be effective and will not be deemed to be a waiver of any successive
or other breach. This Agreement may be executed in counterparts, and facsimile
and electronic image signatures will be equivalent to original signatures

 



Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833



 

 

 

 

[tlogo.jpg]

 

If these terms are acceptable to you, please sign and date in the space
indicated below and return the signed copy to me within twenty-one (21) calendar
days. After you sign the Agreement, you may revoke your acceptance by notifying
me in writing. Such written notice must be received no later than the close of
business on the seventh (7th) calendar day after you signed the Agreement. If
you revoke the Agreement, then you will not be entitled to any of its benefits
except those required by law.

 

Sincerely,

Yelp Inc.

 



By: /s/ Jeremy Stoppelman           Jeremy Stoppelman     Chief Executive
Officer  

 

I have read, understood and hereby agree to the terms as set forth above, and
further acknowledge that no other commitments were made to me in connection with
my transition from the Company except as specifically set forth in this
Agreement.

 



/s/ Rob Krolik   2/4/2016   Rob Krolik   Date  

 

Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833

 



 

 

 

[tlogo.jpg]

 

EXHIBIT A

 

RELEASE

 

(To be signed and returned within seven (7) days after the Separation Date.)

 

I understand that my employment with Yelp Inc. (“Company”) terminated effective
____________, _____ (“Separation Date”). The Company has agreed that if I choose
to sign this Separation Date Release (“Release”), the Company will pay me a
certain Severance Payment pursuant to the terms of the transition letter
agreement between the Company and me dated ____________ (“Agreement”). I
understand that I am not entitled to the Severance Payment unless I sign this
Release within the stated time period and it becomes fully effective. I
understand that, regardless of whether I sign this Release, the Company will pay
me all of my accrued salary and PTO (if any) through the Separation Date, to
which I am entitled by law.

 

In exchange for the Severance Payment to be provided to me under the Agreement,
I hereby generally and completely release the Company and its predecessors,
successors, affiliates, parent and subsidiary entities, as well as each of their
current and former directors, officers, employees, shareholders, partners,
agents, attorneys, insurers, affiliates and assigns (collectively, “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date I sign this Release
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (a) all claims arising out of or in any way related to my employment
with the Company or the termination of that employment; (b) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, paid time off, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964, the federal Americans
with Disabilities Act of 1990, the federal Age Discrimination in Employment Act
of 1967, the federal National Labor Relations Act of 1935, the federal Family
and Medical Leave Act, the federal Fair Credit and Reporting Act, the federal
Employee Retirement Income Security Act, the California Investigative Consumer
Reporting Agencies Act, the California Labor Code, the California Business and
Professions Code, the California Fair Employment and Housing Act, the California
Family Rights Act, the Wage Orders of the California Industrial Welfare
Commission, in each case as amended, and, in each case, similar laws in other
jurisdictions. Notwithstanding the release in the preceding sentence, I am not
releasing any right of indemnification I may have in my capacity as an employee
of the Company pursuant to any express indemnification agreement or under
applicable law, and I am not releasing any rights which are not waivable as a
matter of law (collectively, “Excluded Claims”). In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any other government agency, except that
I acknowledge and agree that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

 

In giving the general release herein, which includes claims which may be unknown
to me at present, I acknowledge that I have read and understand Section 1542 of
the California Civil Code, which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any other jurisdiction of similar effect with respect to my release
of claims contained herein, including but not limited to any unknown or
unsuspected claims.

 

Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833

 

 

 

 

[tlogo.jpg]

 

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, pursuant to FMLA, the Company’s policies, applicable law,
or otherwise, and I have not suffered any on-the-job injury or illness for which
I have not already filed a workers’ compensation claim.

 

  By:       Rob Krolik         Date: _______________

 

Yelp Inc. ● 140 New Montgomery Street, San Francisco, California 94105 ●
Telephone: 415.908.3801 ● Fax: 415.908.3833

 

 

 

 

 

